DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-6, 8-9, and 15 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3, 4, 7-11, and 13 of copending Application No. 16612589 in view of Kemmer et al (US 20180188366). 
With respect to claim 1, Application No. 16612589 claims system comprising: a beamforming-sensor configured to acquire sensor-data representative of swath in an agricultural field; and a controller configured to determine swath-property-data based on the sensor-data (claim 1), the sensor is associated with an agricultural vehicle, and is configured to acquire sensor-data that is representative of swath in the agricultural field in the vicinity of the agricultural vehicle (claim 9), the controller is configured to determine vehicle- control-instructions for the agricultural vehicle, based on the swath-property-data (claim 10), the swath property data including crop area data or crop volume data (claim 1), the vehicle-control-instructions comprise: vehicle-steering-instructions for automatically controlling the direction of travel of the agricultural vehicle; and vehicle-speed-instructions for automatically controlling the speed of the agricultural vehicle (claim 11).
With respect to claim 1, Application No. 16612589 does not claim the sensor comprises a beamforming-radar-sensor. Kemmer teaches the sensor comprises a beamforming-radar-sensor (para 27, “a radar sensor mounted to the machine, the radar sensor arranged to transmit first signals to, and receive first reflected signals from, one of the windrows and the field adjacent the one of the windrows”). It would have been obvious to modify Application No. 16612589 to include sensor comprises a beamforming-radar-sensor because it is merely an implementation of the well-known implementation of the radar sensor as a beamforming sensor with no new or unexpected results.
With respect to claim 2, Application No. 16612589 claims the 
With respect to claim 3, Application No. 16612589 does not claim the sensor comprises a beamforming-radar-sensor. Kemmer teaches the beamforming-sensor comprises a phased-array-radar-sensor (para 19, “in one embodiment, comprises an electronically scanned (phased array) antenna”). It would have been obvious to modify Application No. 16612589 to include the beamforming-sensor comprises a phased-array-radar-sensor because it is merely a substitution of the well-known radar sensor of Application No. 16612589 with the well-known beamforming sensor of Kemmer with no new or unexpected results.
With respect to claim 5, Application No. 16612589 claims the swath-property-data comprises swath-area-data that is representative of a cross-sectional area of the swath (claim 1).
With respect to claim 6, Kemmer teaches the controller is further configured to: process the sensor-data in order to determine: swath-profile-data, which is representative of the-a location of the-an outer-surface of the swath (para 9, “a processing circuit configured to receive data corresponding to the first and second reflected signals and determine a mass profile and a geometric profile of the one of the windrows based on the data”); and ground-profile-data (para 15, “The lidar sensor 32 gathers distance measurements of solid surfaces, including objects and field surfaces”), which is representative of the-a location of the-a surface of the ground; and process the swath-profile-data and the ground-profile-data in order to determine the swath-area-data (para 16, “The entire outer envelope of the windrow 12 is detected via reflections from the lidar signals as the example rectangular profile shown in FIG. 1A, providing preciseness in measurement and a reference in conjunction with the radar information. Due to the penetration of the radar signals, the mass profile is determined, which may resemble the more irregular shaped area or volume under the dashed line and labeled CM in FIG. 1A. Thus, the combination of the mass profile and geometric profile provides a truer reference for the steering system of the combine harvester 10 to follow”). It would have been obvious to modify Application No. 16612589 to include the controller is further configured to: process the sensor-data in order to determine: swath-profile-data, which is representative of the-a location of the-an outer-surface of the swath and ground-profile-data which is representative of the-a location of the-a surface of the ground; and process the swath-profile-data and the ground-profile-data in order to determine the swath-area-data because it is merely a substitution of well-known swath property data of Application No. 16612589 with the Swath profile data of Kemmer to yield predictable swath profile.
With respect to claim 8, Application No. 16612589 claims the swath-property-data comprises foreign object indicator-data (claim 1).
With respect to claim 9, Application No. 16612589 claims the controller is configured to set the foreign-object- indicator-data as representative of a foreign object being detected if the power of a received- imaging-signal, as represented by the sensor-data, is greater than a power-threshold-level (claim 1).
With respect to claim 15, Kemmer teaches an agricultural vehicle that is configured to be operated in accordance with the vehicle-control-instructions (para 24, “the control software may be implemented in the controller 38”). It would have been obvious to modify Application No. 16612589 to include an agricultural vehicle that is configured to be operated in accordance with the vehicle-control-instructions because it is merely a substitution of well-known method to drive the agricultural vehicle of Application No. 16612589 with the instructions to drive the agricultural vehicle of Kemmer to yield a predictable agricultural vehicle.
This is a provisional nonstatutory double patenting rejection.

Claim 4 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of copending Application No. 16612589 in view of Kemmer and Benson et al (US 4194574).
With respect to claim 4, Benson teaches the beamforming-sensor comprises a beamforming-ultrasonic-sensor (col 4, line 33-50, “The ultrasonic beam emitted by transmit transducer 41 is reflected from the soil 42 and is received by receive transducer”). It would have been obvious to modify Application No. 16612589 in view of Kemmer and to include the beamforming-sensor comprises a beamforming-ultrasonic-sensor because it is merely a substitution of the well-known radar sensor of Application No. 16612589 in view of Kemmer and with the well-known beamforming sensor of Benson with no new or unexpected results.
Claim 7 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of copending Application No. 16612589 in view of Kemmer and McPeek (US 20170016870).
With respect to claim 7, McPeek teaches the swath-property-data comprises swath-volume-data that is representative of a volume of the swath (para 31, “the first LiDAR sensor 112 may calculate a volume of the windrow by determining the area underneath the segment lengths and the distance d between two lateral scan”). It would have been obvious to modify Application No. 16612589 in view of Kemmer to include the swath-property-data comprises swath-volume-data that is representative of a volume of the swath because it is merely a well-known property of a swath data to determine the geometric profile of the swath.
Claim 10 and 11 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of copending Application No. 16612589 in view of Kemmer and Scholer et al. (US 2016/0000008).
With respect to claim 10, Scholer teaches the swath-property-data comprises swath-moisture-data or swath-density-data that is representative of a moisture or density of the swath (para 15 “ first radar, and second radar are focused on the crop material in front of an agricultural vehicle, and the information gathered from each of these components is used to calculate an estimated mass for the crop material that is about to enter the agricultural vehicle”). It would have been obvious to modify Application No. 16612589 in view of Kemmer to include the swath-property-data comprises swath-moisture-data or swath-density-data that is representative of a moisture or density of the swath because it allow the windrow to determine how much swatch is being picked up.
With respect to claim 11, Scholer teaches the controller is further configured to set the swath-moisture-data or swath-density-data based on the phase or amplitude of the sensor-data (para 15, “first radar, and second radar are focused on the crop material in front of an agricultural vehicle, and the information gathered from each of these components is used to calculate an estimated mass for the crop material that is about to enter the agricultural vehicle “ and para 179, “The ratio between or distance between absorbed energy (from radar 504) and reflected energy (from radar 506) will be used to help correlate the crop density”). It would have been obvious to modify Application No. 16612589 in view of Kemmer to include the controller is further configured to set the swath-moisture-data or swath-density-data based on the phase or amplitude of the sensor-data because it allow the windrow to determine how much swatch is being picked up.
This is a provisional nonstatutory double patenting rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 8, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kemmer et al (US 20180188366) in view of Diekans et al (US 6389785).
With respect to claim 1, Kemmer teaches a system comprising: a beamforming-sensor configured to acquire sensor-data representative of a swath in an agricultural field (fig and para 15 “The quality of information about material properties may be significantly increased by evaluating higher order reflections of the radar beams”); and a controller configured to determine swath-property-data based on the sensor-data (para 27, “the swath profile comprising the geometric profile and mass profile of the windrow”), the beamforming-sensor is associated with an agricultural vehicle, and is configured to acquire sensor-data that is representative of the swath in the agricultural field in a vicinity of the agricultural vehicle (fig 1b), determine vehicle-control-instructions for the agricultural vehicle, based on the swath-property-data (para 24, “the control software may be implemented in the controller 38”).
With respect to claim 1, Diekans teaches the swath property data including crop area or crop volume data, the vehicle-control- instructions comprise: vehicle-steering-instructions for automatically controlling a direction of travel of the agricultural vehicle (col 7, lines 37-67, ”The swath center can be determined and, referred to the center point beam, used for automatic steering of agricultural machinery.”); and vehicle-speed-instructions for automatically controlling a speed of the agricultural vehicle (col 7, lines 37-67, “According with this scanned cross-sectional area, the traveling speed can be adjusted”). It would have been obvious to modify Kemmer to include the swath property data including crop area or crop volume data the vehicle-control- instructions comprise: vehicle-steering-instructions for automatically controlling a direction of travel of the agricultural vehicle and vehicle-speed-instructions for automatically controlling a speed of the agricultural vehicle because it would maximize the pickup of crop material (col 3, lines 60-65, “regulation can be adjusted for example to constant or maximum pick-up of crop material. With a decreasing swath cross section the traveling speed is increased, so that the crop material picked up per unit of time is constant”).
With respect to claim 2, Kemmer teaches the beamforming-sensor comprises a beamforming-radar-sensor (para 27, a radar sensor mounted to the machine, the radar sensor arranged to transmit first signals to, and receive first reflected signals from, one of the windrows and the field adjacent the one of the windrows”).
With respect to claim 3, Kemmer teaches the beamforming-sensor comprises a phased-array-radar-sensor (para 19, “in one embodiment, comprises an electronically scanned (phased array) antenna”).
With respect to claim 8, Kemmer teaches the swath-property-data comprises foreign-object-indicator-data (para 15, “the data gathered from the radar sensor 30, the data comprising implicit material property information, enables the processing circuit 34 to distinguish objects of different penetrativeness and therefore the dimensional and locational approximation of hidden objects and/or surfaces”).
With respect to claim 15, Kemmer teaches an agricultural vehicle that is configured to be operated in accordance with the vehicle-control-instructions (para 24, “the control software may be implemented in the controller 38”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kemmer in view of Diekans as applied to claim 1 above, and further in view of Benson et al (US 4194574).
With respect to claim 4, Benson teaches the beamforming-sensor comprises a beamforming-ultrasonic-sensor (col 4, line 33-50, “The ultrasonic beam emitted by transmit transducer 41 is reflected from the soil 42 and is received by receive transducer”). It would have been obvious to modify Kemmer in view of Diekans to include the beamforming-sensor comprises a beamforming-ultrasonic-sensor because it is merely a substitution of the well-known radar sensor of Kemmer with the well-known beamforming sensor of Benson with no new or unexpected results.
Claim 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kemmer in view of Diekans as applied to claim 1 above, and further in view of McPeek (US 20170016870).
With respect to claim 5, McPeek teaches the swath-property-data comprises swath-area-data that is representative of a cross-sectional area of the swath (para 31, “The segment lengths are distances measured from the first LiDAR sensor 112 to the windrow surface along a cross-section of the windrow 117. Thus, the segment lengths may approximate the shape of the windrow 117 surface along it's cross-section. As explained in more detail below, the first LiDAR sensor 112 may calculate a volume of the windrow by determining the area underneath the segment lengths and the distance d between two lateral scan”). It would have been obvious to modify Kemmer in view of Diekans to include the swath-property-data comprises swath-area-data that is representative of a cross-sectional area of the swath because it is merely a well-known property of a swath data to determine the geometric profile of the swath.
With respect to claim 6, Kemmer teaches the controller is further configured to: process the sensor-data in order to determine: swath-profile-data, which is representative of the-a location of the-an outer-surface of the swath (para 9, “a processing circuit configured to receive data corresponding to the first and second reflected signals and determine a mass profile and a geometric profile of the one of the windrows based on the data”); and ground-profile-data (para 15, “The lidar sensor 32 gathers distance measurements of solid surfaces, including objects and field surfaces”), which is representative of the-a location of the-a surface of the ground; and process the swath-profile-data and the ground-profile-data in order to determine the swath-area-data (para 16, “The entire outer envelope of the windrow 12 is detected via reflections from the lidar signals as the example rectangular profile shown in FIG. 1A, providing preciseness in measurement and a reference in conjunction with the radar information. Due to the penetration of the radar signals, the mass profile is determined, which may resemble the more irregular shaped area or volume under the dashed line and labeled CM in FIG. 1A. Thus, the combination of the mass profile and geometric profile provides a truer reference for the steering system of the combine harvester 10 to follow”).
With respect to claim 7, McPeek teaches the swath-property-data comprises swath-volume-data that is representative of a volume of the swath (para 31, “the first LiDAR sensor 112 may calculate a volume of the windrow by determining the area underneath the segment lengths and the distance d between two lateral scan”). It would have been obvious to modify Kemmer in view of Diekans to include the swath-property-data comprises swath-volume-data that is representative of a volume of the swath because it is merely a well-known property of a swath data to determine the geometric profile of the swath.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kemmer in view of Diekans as applied to claim 8 above, and further in view of Struckman (US 6,377,872 B1).
With respect to claim 9, Struckman teaches the controller is further configured to set the foreign-object-indicator-data as representative of a foreign object being detected if the-a power of a received-imaging-signal, as represented by the sensor-data, is greater than a power-threshold-level (figure 3 depicts transmitted and received ground penetrating radar signals when there is no buried object, where only ground scatter of the radar signals is received, and figure 4 depicts transmitted and received ground penetrating radar signals when there is a buried object, where both ground scatter of the radar signals and reflection of the radar signals off of the buried object are received and col 12, lines 33-52 “the received microwave signal that is equivalent to a distance measurement SFCW radar which determines the distance to a target by coherent summation of the phases and amplitudes of reflected signals. If the ANN developed image highly correlates to the image associated with a particular set of connection weights”). It would have been obvious to modify Kemmer in view of Diekans to include the controller is further configured to set the foreign-object-indicator-data as representative of a foreign object being detected if the-a power of a received-imaging-signal, as represented by the sensor-data, is greater than a power-threshold-level because it is merely a substitution of a well-known method to determine a foreign object in a swath with no new or unexpected results.
Claim 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kemmer in view of Diekans as applied to claim 1 above, and further in view of Scholer et al. (US 2016/0000008).
With respect to claim 10, Scholer teaches the swath-property-data comprises swath-moisture-data or swath-density-data that is representative of a moisture or density of the swath (para 15 “ first radar, and second radar are focused on the crop material in front of an agricultural vehicle, and the information gathered from each of these components is used to calculate an estimated mass for the crop material that is about to enter the agricultural vehicle”). It would have been obvious to modify Kemmer in view of Diekans to include the swath-property-data comprises swath-moisture-data or swath-density-data that is representative of a moisture or density of the swath because it allow the windrow to determine how much swatch is being picked up.
With respect to claim 11, Scholer teaches the controller is further configured to set the swath-moisture-data or swath-density-data based on the phase or amplitude of the sensor-data (para 15, “first radar, and second radar are focused on the crop material in front of an agricultural vehicle, and the information gathered from each of these components is used to calculate an estimated mass for the crop material that is about to enter the agricultural vehicle “ and para 179, “The ratio between or distance between absorbed energy (from radar 504) and reflected energy (from radar 506) will be used to help correlate the crop density”). It would have been obvious to modify Kemmer in view of Diekans to include the controller is further configured to set the swath-moisture-data or swath-density-data based on the phase or amplitude of the sensor-data because it allow the windrow to determine how much swatch is being picked up.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A BRAINARD whose telephone number is (571)272-2132. The examiner can normally be reached Monday - Friday 7:00 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIMOTHY A. BRAINARD
Primary Examiner
Art Unit 3648



/TIMOTHY A BRAINARD/Primary Examiner, Art Unit 3648